DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Status
	Applicant’s amendments filed 4/20/2022 have been received and reviewed. The status of the claims is as follows:
	Claims 1-51 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 7548876 in view of Lupien et al. (US 6098051, hereinafter Lupien).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the claimed invention except for the following, which Lupien teaches, in a similar environment:
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element listing at least the auction and the auction close time, and a price improvement element selectable to add a price increment for increasing the VWAP price prior to determination of the VWAP price (see at least figures 2, 4, 6, col. 7: line 30 – col. 8: line 45, col. 9: line 6-60: interface for trader to select parameters for trade, including price increments, time limitations)

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of the patent with the interface functionality of Lupien, since such a  modification would have provided maximized the joint satisfaction of all market participants of trading crossing networks (Lupien: column 3: lines 40-48).

2.	Claims 1-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7991647 in view of Lupien et al. (US 6098051, hereinafter Lupien).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the claimed invention except for the following, which Lupien teaches, in a similar environment:
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element listing at least the auction and the auction close time, and a price improvement element selectable to add a price increment for increasing the VWAP price prior to determination of the VWAP price (see at least figures 2, 4, 6, col. 7: line 30 – col. 8: line 45, col. 9: line 6-60: interface for trader to select parameters for trade, including price increments, time limitations)

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of the patent with the interface functionality of Lupien, since such a  modification would have provided maximized the joint satisfaction of all market participants of trading crossing networks (Lupien: column 3: lines 40-48).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-51 are directed to providing an auction on an item at a VWAP price, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
 	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, each of claims 1-15, 16-25, and 51 recite a method and at least one step. Claims 26-40, and 41-50 each recite an apparatus with a server including a storage device and processor.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 26, the claim sets forth a process in which an auction for an item at a VWAP price is provided, in the following limitations:
- 29 -receive a plurality of orders for the auction from a plurality of traders, wherein each order comprises a side, a price, and a size and wherein the auction has an auction close time;
to add a price increment for increasing the VWAP price prior to determination of the VWAP price
listing at least the auction and the auction close time
prioritize the plurality of orders from the plurality of traders based on predetermined criteria after the auction close time has occurred; 
match the plurality of orders from the plurality of traders based at least in part on the prioritization of the plurality of orders, wherein a portion of the plurality of orders is matched and a portion of the plurality of orders is unmatched; 
cancel the portion of the plurality of orders that are unmatched; 
determine the VWAP price based at least in part on the plurality of orders; and 
fill the portion of the plurality of orders that are matched based at least in part on the determined VWAP price.
The above-recited limitations establish a commercial interaction with traders to prioritize orders received from the traders, match a portion of the orders, cancel unmatched orders, determine a VWAP price based on the orders, and fill the matched orders at the VWAP price.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 26 does recite additional limitations:  
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element, and a price improvement element selectable 
a server storage device; 
a server processor connected to the server storage device, the server storage device storing a service program for controlling the server processor; and 
the server processor operative with the server program to 
workstations associated respectively with

These additional elements merely amount to the general application of the abstract idea to a technological environment.  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 27-30 indicate that while exemplary general-purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim. Notably, the application of various commercial functions to a graphical user interface represents a mere computerization of those functions, and the claims do not set forth sufficient technical specificity of the interface configuration or functionality to render such an application meaningful and integral to the claimed invention.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 1, 16, 41, and 51 are similar in scope to claim 26 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-6, 9, 11, 13, 14, 16-18, 20, 22, 24, 26-31, 34, 36, 38, 39, 41-43, 45, 47, 49, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20020194107 A1, hereinafter Li) in view of Keith (US 20040236614 A1) and Lupien et al. (US 6098051, hereinafter Lupien).
Regarding Claims 1, 16, 26, 41, 51
Li discloses a method and apparatus for providing an auction on an item at a VWAP price with an electronic trading system implemented using user computer equipment comprising:
a server storage device connected to a processor storing a program for controlling the processor (at least abstract)
receiving a plurality of orders for the auction from workstations associated with a plurality of traders, wherein each order comprises a side, a price, and a size and wherein the auction has an auction close time (at least paragraphs [0027], [0028]: trader makes offer to buy or sell a number of shares at a certain price)
prioritizing the plurality of orders from the plurality of traders based on predetermined criteria after the auction close time has occurred (at least paragraph [0018]:  prioritize by last in first out, other schemes)
matching the plurality of orders from the plurality of traders based at least in part on the prioritization of the plurality of orders, wherein a portion of the plurality of orders is matched and a portion of the plurality of orders is unmatched (at least paragraph [0018]:  prioritize by last in first out, other schemes and match using priority)
collecting the size of each order from the portion of the plurality of orders that are matched (at least paragraph [0037]:  size used to calculate VWAP)
determining the VWAP price based at least in part on the plurality of orders (at least paragraph [0037])
filling the portion of the plurality of orders that are matched based at least in part on the determined VWAP price (at least paragraph [0029]:  requests fulfilled)

Li does not disclose, but Lupien teaches, in a similar environment:
wherein a graphical user interface (GUI) is displayed to each workstation, each GUI including a selectable VWAP element, a session window displayable upon detecting selection of the VWAP element listing at least the auction and the auction close time, and a price improvement element selectable to add a price increment for increasing the VWAP price prior to determination of the VWAP price (see at least figures 2, 4, 6, col. 7: line 30 – col. 8: line 45, col. 9: line 6-60: interface for trader to select parameters for trade, including price increments, time limitations)

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Li with the interface functionality of Lupien, since such a  modification would have provided maximized the joint satisfaction of all market participants of trading crossing networks (Lupien: column 3: lines 40-48).

Li does not disclose:
canceling the portion of the plurality of orders that are unmatched

Keith teaches that it is known to include canceling unmatched orders (at least paragraph [0058]) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and apparatus as taught by Li, with the canceling of unmatched orders, as taught by Keith, since such a modification would have provided a means of stimulating liquidity in the match process (at least paragraph [0016 of Keith).

Regarding Claims 2-6, 17, 18, 27-31, 42, 43
Li discloses:
the VWAP price is [Symbol font/0x53]( Traded Price ) ( Total Size at that Price ) / [Symbol font/0x53](Total Size of Trade during Designated Trading Period)  (at least paragraph [0037])
determining further comprises: collecting the price and the size of each order from the plurality of orders that are matched (at least paragraph [0037]:  size and price used to calculate VWAP)
determining the VWAP price based at least in part on the collected price and size (at least paragraph [0037])
determining further comprises: collecting bid and offer price data;  and determining the VWAP price based at least in part on collected bid and offer price data (at least paragraph [0037])
distributing a notification to the plurality of traders regarding the auction (at least paragraph [0033]:  buyer and seller notified of status)
the predetermined criteria enables the prioritizing to be performed based on a time that each order was received (at least paragraph [0018]:  prioritize by last in first out, other schemes) 

Regarding Claims 9, 11, 13, 20, 22, 24, 34, 36, 38, 45, 47, 49
Li discloses:
rolling over the portion of the plurality of orders that are not matched to a second auction (at least paragraph [0029]:  partially fulfilled offers to sell continuously placed until quantity met)
receiving a recurring order from a trader such that the order is continuously place in the auction until the order is filled (at least paragraph [0029]:  partially fulfilled offers to sell continuously placed until quantity met)
filling further comprises financially delivering the portion of the plurality of orders that are matched (at least paragraph [0029]:  requests fulfilled)

Regarding Claim 14, 39
Li discloses the claimed invention except for:
receiving a plurality of orders for the auction further comprises receiving at least one price-improved order having a price and a size. 

Keith teaches that it is known to include price-improved orders (at least paragraph [0013]) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and apparatus as taught by Li, with the price-improved orders, as taught by Keith, since such a modification would have provided stimulation of liquidity in the match process (at least paragraph [0016 of Keith).

3.	Claims 7, 8, 15, 19, 25, 32, 33, 40, 44, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Keith, as applied to claims 1 and 16 above, and further in view of Wagner (US 4980826).
The combination of Li and Keith discloses the claimed invention except for:
the predetermined criteria enables the prioritizing to be performed based on an average size of the plurality of orders
the predetermined criteria enables the prioritizing to be performed based on the price of each order received
providing a notification when the portion of the plurality of orders that are matched have been filled

Wagner teaches that it is known to include prioritizing orders based on size and price (at least figure 13) and providing notification of filled orders (at least column 23, lines 13-33:  notify trader of filled orders) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and apparatus as taught by Li and Keith, with the prioritizing orders and fulfillment notification, as taught by Wagner, since such a modification would have provided a more efficient marketplace by executing the trading process without the bias of participants (at least column 5, lines 14-25 of Wagner).
4.	Claims 10, 12, 21, 23, 35, 37, 46, and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Keith, as applied to claims 1 and 16 above, and further in view of Hughes, JR et al. (US 20030225673 A1, hereinafter Hughes).
The combination of Li and Keith discloses the claimed invention except for:
receiving a recurring order from a trader such that the order is continuously placed in the auction until the trader cancels the recurring order 
the filling further comprises physically delivering the portion of the plurality of orders that are matched

Hughes teaches that it is known to include having to cancel a repeating order (at least paragraph [0030]:  order cancellation) and physically delivering filled orders (at least paragraph [0030]:  delivery of order) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and apparatus as taught by Li and Keith, with the canceling of a recurring order and physically delivering a filled order, as taught by Hughes, since such a modification would have provided increased management and execution efficiency in the trading marketplace (at least paragraph [0030] of Hughes).
Response to Arguments
	Applicant’s arguments with respect to the Double Patenting rejection have been fully considered, but they are not persuasive.  Newly cited Lupien teaches the purported deficiencies in the claims of the reference patents, as set forth above.  Accordingly, new grounds of obviousness-type non-statutory Double Patenting have been applied above.

Applicant’s arguments with respect to 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Lupien teaches the purported deficiencies in the claims of the prior art, as set forth above.

Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive. Applicant initially asserts that the claimed invention recites an additional element reflecting an improvement to other technology or technical field.  Specifically, applicant asserts that the claimed invention amounts to an improvement to electronic trading systems by “allowing trades on VWAP contracts”.  However, the Examiner asserts that such an improvement amounts to a commercial improvement, and not a technical one. This is reflected by the subject matter of the claims reciting a series of commercial steps without specific or integral technological implementation.  The Examiner is aware of no precedence for commercial improvements rendering otherwise ineligible claims eligible. 
Applicant further asserts that the present claims recite an additional element that moves beyond generally linking an abstract idea to a particular technological environment, as the present claims set forth a GUI with selectable elements.  The Examiner respectfully disagrees.  While the newly amended claims does set forth a GUI with selectable elements, the application of various commercial functions to a graphical user interface represents a mere computerization of those functions, and the claims do not set forth sufficient technical specificity of the interface configuration or functionality to render such an application meaningful and integral to the claimed invention. Accordingly, the Examiner asserts that the recitation of the GUI in the claims does not recite an additional element that moves beyond generally linking an abstract idea to a particular technological environment.
For the above reasons, applicant’s arguments are not persuasive and the claims are held to be ineligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625